DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 96-117 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 101 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 101 ultimately depends from claim 96. Claim 96 recites an anti-OX40 antibody comprising CDR SEQ ID NOs:1-3 and 7-9. Claim 101 recites that the anti-human. The anti-OX40 antibody is not enabled to be human because the claims are limited to an anti-OX40 antibody comprising murine CDR SEQ ID NOs:1-3 and 7-9 from the mouse monoclonal antibody 106-222. Therefore, the antibody cannot be human.
Examiner Suggestion: Delete “human monoclonal antibody” from claim 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 96, 98-102, 104-112, and 114-117 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2018/0222989, Hoos et al, claiming priority to August 2015.
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
	Hoos et al teach a method for treating cancer in a human comprising administering to the human a therapeutically effective combination of: (1) humanized agonist OX40 IgG1 antibody hu106-222 comprising the same SEQ ID NOs instantly claimed (Figure 1 and 2; [259-260]; [271-273]), (2) anti-PD-1 antibody pembrolizumab or nivolumab ([41]; [78-80]; [141-149]); and (3) radiation therapy ([369-370]); wherein the cancer is breast, melanoma, lung, kidney, prostate, bladder, ovarian, or gastric cancer ([81-84]; [359-367]); wherein the antibody is administered systemically ([85]); the method further comprising administering an anti-cancer agent ([144]; [368-444]); wherein the OX40 antibody is IgG1 ([126]; [341]).


4.	Claim(s) 96, 98-102, 104-112, and 114-117 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2019/0023791, Hoos et al, claiming priority to August 2015.
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in 
	Hoos et al teach a method for treating cancer in a human comprising administering to the human a therapeutically effective combination of: (1) humanized agonist OX40 IgG1 antibody hu106-222 comprising the same SEQ ID NOs instantly claimed (abstract; Figures 1 and 2; [342]), (2) anti-PD-1 antibody pembrolizumab or nivolumab ([205-246]); and (3) radiation therapy ([268-269]); wherein the cancer is breast, melanoma, lung, kidney, prostate, bladder, ovarian, or gastric cancer ([245]; [259-266]); wherein the antibody is administered systemically ([131]); the method further comprising administering an anti-cancer agent ([267-340]); wherein the OX40 antibody is IgG1 ([366]).


5.	Claim(s) 96, 98-102, 104-112, and 114-117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0190506, Cheung et al, published July 2015.


SEQ ID NO:5
RESULT 3
US-14-574-365-40
; Sequence 40, Application US/14574365
; Publication No. US20150190506A1
; GENERAL INFORMATION
;  APPLICANT: Jeanne CHEUNG
;  APPLICANT:Jeong KIM
;  TITLE OF INVENTION: COMBINATION THERAPY COMPRISING OX40
;  TITLE OF INVENTION:BINDING AGONISTS AND PD-1 AXIS BINDING ANTAGONISTS
;  FILE REFERENCE: 146392030600
;  CURRENT APPLICATION NUMBER: US/14/574,365
;  CURRENT FILING DATE: 2014-12-17
;  PRIOR APPLICATION NUMBER: US 62/080,991
;  PRIOR FILING DATE: 2014-11-17
;  PRIOR APPLICATION NUMBER: US 61/917,264
;  PRIOR FILING DATE: 2013-12-17
;  NUMBER OF SEQ ID NOS: 62
;  SOFTWARE: FastSEQ for Windows Version 4.0

;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-14-574-365-40

  Query Match             100.0%;  Score 658;  DB 14;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSMHWVRQAPGQGLKWMGWINTETGEPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSMHWVRQAPGQGLKWMGWINTETGEPTY 60

Qy         61 ADDFKGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCANPYYDYVSYYAMDYWGQGTTVTV120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADDFKGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCANPYYDYVSYYAMDYWGQGTTVTV120

Qy        121 SS 122
              ||
Db        121 SS 122


SEQ ID NO:11
RESULT 3
US-14-574-365-41
; Sequence 41, Application US/14574365
; Publication No. US20150190506A1
; GENERAL INFORMATION
;  APPLICANT: Jeanne CHEUNG
;  APPLICANT:Jeong KIM
;  TITLE OF INVENTION: COMBINATION THERAPY COMPRISING OX40
;  TITLE OF INVENTION:BINDING AGONISTS AND PD-1 AXIS BINDING ANTAGONISTS
;  FILE REFERENCE: 146392030600
;  CURRENT APPLICATION NUMBER: US/14/574,365
;  CURRENT FILING DATE: 2014-12-17
;  PRIOR APPLICATION NUMBER: US 62/080,991
;  PRIOR FILING DATE: 2014-11-17
;  PRIOR APPLICATION NUMBER: US 61/917,264
;  PRIOR FILING DATE: 2013-12-17
;  NUMBER OF SEQ ID NOS: 62
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 41
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Construct
US-14-574-365-41

  Query Match             100.0%;  Score 555;  DB 14;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCKASQDVSTAVAWYQQKPGKAPKLLIYSASYLYTGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCKASQDVSTAVAWYQQKPGKAPKLLIYSASYLYTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQHYSTPRTFGQGTKLEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQHYSTPRTFGQGTKLEIK 107

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 96-117 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0190506, Cheung et al, published July 2015; in view of Kang et al (Journal for ImmunoTherapy of Cancer, 2016, 4:51); Young et al (PLoS ONE, 2016, 11:e0157164); and Guo et al (PLoS ONE, 2014, 9:e89350).
Cheung et al teach a method of treating cancer in a human comprising administering agonistic anti-OX40 antibody, anti-PD-1 antibody, and radiation therapy as set forth above. Cheung et al teach the combination of OX40 and PD-1 antibody is synergistic in treatment ([28]) an demonstrate that combined treatment of cancer with agonist OX40 antibody and anti-PD-L1 antibody inhibiting the PD-1 pathway is synergistic ([546-555]; Figures 4, 5, 7, and 8). 

Cheung et al do not teach:
The type of radiation therapy administered (claim 97);
The cancer is anti-PD-1 resistant (claims 103 and 113).
Kang et al teach several clinical trials administering to human cancer patients combinations of anti-PD-1 antibody pembrolizumab or nivolumab with radiation therapy (Table 2) or combinations of agonist OX40 antibody with radiation (Table 4), wherein the radiation therapy includes external beam radiation therapy (EBRT), stereotactic body radiation therapy (SBRT), stereotactic radiosurgery (SRS). Kang et al explain that radiation acts as an immune stimulus, recruiting immune mediators that enable anti-tumor responses within and outside the radiation field (abstract). Induction of anti-tumor immunity is a multi-step process and significant progress in immune-oncology has led to treatments such as immune checkpoint blockade.  Immunotherapy currently approved and in development act at one or more of the steps of this process.  Radiotherapy (RT) has been shown to enhance each step, including uptake of antigens by dendritic cells and their activation, as well as migration of the activated effector t-cells back to the tumor. RT could enhance and complement the action of many different immunotherapy agents (p. 2, col. 2). Kang et al review known checkpoint blockade therapies being clinically combined with RT including PD-1 antibodies pembrolizumab and nivolumab to treat several different solid tumor types (p. 3, col. 2; Table 2; p. 6, col. 1). Kang et al teach OX40 is expressed on activated CD4+ and CD8+ T cells and induced on 
Guo et al teach a preclinical model of successfully treating anti-PD-1 antibody-refractory cancer with administration of combined OX40 agonist antibody and anti-PD-1 antibody. Combined treatment resulted in a synergistic antitumor effect compared to individual antibodies, and resulted in significantly increased survival, increased CD4+ and CD8+ T cells, decreased Treg cells, increased tumor-specific long-pasting immune response, and increased IFNɣ levels (Results). Guo et al teach blockade of PD-1 using PD-1 antibodies in the clinic has demonstrated success in the treatment of solid tumors, and Guo et al suggest combining agonist OX40 antibody therapy with PD-1 antibody clinically based on their synergistic results (p. 9, col. 2). Guo et al suggest the combination treatment was successful on anti-PD-1 refractory cancer because OX40 antibody may upregulate the expression of PD-L1 on the tumor cells and upregulate expression of PD-1 on T cells, providing a target for the anti-PD-1 antibody and the basis of synergy between anti-PD-1 and anti-OX40 antibody (p. 9, col. 1-2).
Young et al teach a preclinical model of successfully treating cancer with combined therapy of either agonist OX40 antibody and radiation or all of agonist OX40 antibody, radiation, and checkpoint inhibitor CTLA-4 antibody. Combination therapy with OX40 agonist antibody and RT resulted in significantly greater survival compared to OX40 antibody alone. Combination treatment with all of OX40 agonist antibody, checkpoint inhibitor CTLA-4 antibody and RT resulted in significantly extended survival compared to the two antibodies combined, RT alone, OX40 antibody and RT combined, and CTLA-4 antibody and RT combined (p. 9). Young et al explain that RT of tumors results in increases in MHC Class I expression and antigen presentation, prompting preclinical and clinical immune therapies targeting T cells (agonist OX40 antibodies) to apply costimulation treatments closely following doses of radiation. These strategies have been shown to increase tumor-antigen specific immune responses, improve clearance of radiation treated and distant untreated tumors, and protect cured animals from subsequent tumor challenge (p. 1, Introduction).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a combination of agonist OX40 antibody, anti-PD-1 checkpoint inhibitor antibody and RT to human to treat cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) Cheung et al explicitly suggest doing so; and (2) Cheung et al, Kang et al, Guo et al, and Young et al all teach the known mechanisms of RT, agonist OX40 antibody and anti-PD-1 antibody checkpoint inhibition in the contribution to enhancing anti-tumor immune responses, and successfully demonstrate various combinations of the agents acting 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer RT therapy in the form of SRS, SBRT, or EBRT. One would have been motivated to and have a reasonable expectation of success to given Kang et al teach these forms of RT are known and widely clinically applied in the treatment of cancer and in combination with anti-PD-1 antibodies or OX40 agonist antibodies.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat anti-PD-1 resistant cancer in the method of Cheung et al. One would have been motivated to and have a reasonable expectation of success to given: (1) Cheung et al recognize the need to treat patients having cancer with a combination of agonist OX40 antibody, anti-PD-1 antibody, and RT; and (2) Guo et al successfully demonstrate treating anti-PD-1-antibody refractory cancer by administering a combination of agonist OX40 antibody with anti-PD-1 antibody, suggesting that OX40 antibody upregulates PD-L1 and PD-1 expression on tumor cells and T cells, respectively, providing a therapeutic target for anti-PD-1 antibody and synergistic therapeutic effect for the combined antibodies.

7.	Claim 96-117 are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication 2018/0222989, Hoos et al, claiming priority to August 2015; in view of Kang et al (Journal for ImmunoTherapy of Cancer, 2016, 4:51); Young et al (PLoS ONE, 2016, 11:e0157164); and Guo et al (PLoS ONE, 2014, 9:e89350).
applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Hoos et al teach a method of treating cancer in a human comprising administering agonistic anti-OX40 antibody, anti-PD-1 antibody, and radiation therapy as set forth above.
Although Hoos et al teach administering agonist OX40 antibody, anti-PD-1 antibody and radiation therapy, Hoos et al do not exemplify administering the combination.
Hoos et al do not teach:
The type of radiation therapy administered (claim 97);
The cancer is anti-PD-1 resistant (claims 103 and 113).
Kang et al, Guo et al, and Young et al teach as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a combination of agonist OX40 antibody, anti-PD-1 checkpoint inhibitor antibody and RT to human to treat cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) Hoos et al explicitly suggest doing so; and (2) Hoos et al, Kang et al, Guo et al, and Young et al all teach the known mechanisms of RT, agonist OX40 antibody and anti-PD-1 antibody checkpoint inhibition in the contribution to enhancing anti-tumor immune responses, and successfully demonstrate various combinations of the agents acting synergistically in enhancing anti-tumor specific immune responses, enhancing survival, and treating tumors.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer RT therapy in the form of SRS, SBRT, or EBRT. One would have been motivated to and have a reasonable expectation of success to given Kang et al teach these forms of RT are known and widely clinically applied in the treatment of cancer and in combination with anti-PD-1 antibodies or OX40 agonist antibodies.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat anti-PD-1 resistant cancer in the method of Hoos et al. One would have been motivated to and have a reasonable expectation of success 


8.	Claim 96-117 are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication 2019/0023791, Hoos et al, claiming priority to August 2015; in view of Kang et al (Journal for ImmunoTherapy of Cancer, 2016, 4:51); Young et al (PLoS ONE, 2016, 11:e0157164); and Guo et al (PLoS ONE, 2014, 9:e89350).
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Hoos et al teach a method of treating cancer in a human comprising administering agonistic anti-OX40 antibody, anti-PD-1 antibody, and radiation therapy as set forth above.
Although Hoos et al teach administering agonist OX40 antibody, anti-PD-1 antibody and radiation therapy, Hoos et al do not exemplify administering the combination.
Hoos et al do not teach:
The type of radiation therapy administered (claim 97);
The cancer is anti-PD-1 resistant (claims 103 and 113).
Kang et al, Guo et al, and Young et al teach as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer a combination of agonist OX40 antibody, anti-PD-1 checkpoint inhibitor antibody and RT to human to treat cancer. One would have been motivated to and have a reasonable expectation of success to given: (1) Hoos et al explicitly suggest doing so; and (2) Hoos et al, Kang et al, Guo et al, and Young et al all teach the known mechanisms of RT, agonist OX40 antibody and anti-PD-1 antibody checkpoint inhibition in the contribution to enhancing anti-tumor immune responses, and successfully demonstrate various combinations of the agents acting synergistically in enhancing anti-tumor specific immune responses, enhancing survival, and treating tumors.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer RT therapy in the form of SRS, SBRT, or EBRT. One would have been motivated to and have a reasonable expectation of success to given Kang et al teach these forms of RT are known and widely clinically applied in the treatment of cancer and in combination with anti-PD-1 antibodies or OX40 agonist antibodies.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat anti-PD-1 resistant cancer in the method of Hoos et al. One would have been motivated to and have a reasonable expectation of success to given: (1) Hoos et al recognize the need to treat patients having cancer with a combination of agonist OX40 antibody, anti-PD-1 antibody, and RT; and (2) Guo et al successfully demonstrate treating anti-PD-1-antibody refractory cancer by administering a combination of agonist OX40 antibody with anti-PD-1 antibody, suggesting that OX40 antibody upregulates PD-L1 and PD-1 expression on tumor cells and T cells, respectively, providing a therapeutic target for anti-PD-1 antibody and synergistic therapeutic effect for the combined antibodies.


9.	Conclusion: No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642